Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Amendment filed on 9/21/2022 has been entered.  Claims 1-20 remain pending in the application. The Examiner has acknowledged that claims 1-7 are amended.  Applicant amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 6/23/2022. 

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but are partially persuasive. The amendments to the claims have changed the scope.  Upon further examination of the primary reference (Ahmed) along with a secondary reference (Yu, hereinafter US20190058963A1, hereinafter Yu) was utilized, and the 103 rejection is maintained.
The Applicant argues, on pp. 6-7:
On p. 6 (middle), Ahmed does not teach “determination that the vehicle possesses a file chunk having a predefined distribution characteristic”;
On p. 7 (top), Ahmed “lacks both the distribution characteristic and that distribution characteristic being a reason to keep the vehicle awake”;
On p. 7 (middle), “Ahmed appears to have the vehicle “delivering the file chunk to itself.” 
The Examiner respectfully disagrees.

	Claim 1 recites the limitation, “response to detecting key-off vehicle, determining if the first vehicle possesses a file chunk having a predefined preferred distribution characteristic.” Applicant argues on p. 6 (middle), Ahmed does not teach “determination that the vehicle possesses a file chunk having a predefined distribution characteristic.” The limitation is broad and given their broadest reasonable interpretation. In this case, the “distribution characteristic” can simply mean that the file/chunk is an update (or newer software version) that the other nodes/vehicles require.

Applicant argues on p. 7 (top), Ahmed “lacks both the distribution characteristic and that distribution characteristic being a reason to keep the vehicle awake.”
The Examiner respectfully disagrees.  
According to Ahmed, para. [0037], teaches a software update is available, and the software updating being a reasons to keep the vehicle awake. According to the broadest reasonable interpretation, the distribution characteristic can be that the data chunk (i.e. software) is updated version.

Applicant argues on p. 7 (middle), “Ahmed appears to have the vehicle “delivering the file chunk to itself.” 
The Examiner agrees and finds the argument persuasive.  
According to Yu, (para. [0027], lines 13-16, teaches “Once the seed vehicles have received the data file, other vehicles in the fleet can receive data chunks of the data files initially from the seed vehicles and later from other vehicles in the fleet...”) discloses delivering peer-to-peer/vehicle-to-vehicle software updates.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 (line 2) recites the claim limitation, “responsive to detecting a key-off a first vehicle.” The claim limitation should read, “responsive to detecting a key-off of a first vehicle.”   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 81771, hereinafter Ahmed) in view (Yu, hereinafter US20190058963A1, hereinafter Yu).
Regarding claim 1, Ahmed discloses a computer-implemented method comprising:
responsive to detecting a key-off a first vehicle, determining if the first vehicle possesses a file chunk having a predefined preferred distribution characteristic (para. [0037], in step 305, the gateway module 46 may send a message to the target VSM 48 (e.g., or more particularly to the target ECU 70); the message may notify the ECU 70 that a software update is available requiring a reflash procedure. In response to receiving this message, the ECU 70, in some instances, may be configured to stay awake or active when the vehicle ignition system 36 powers down. In other implementations, the ECU 70 may be woken up (e.g., by the gateway module 46) after the vehicle ignition system 36 has powered down…) (Note:  a predefined preferred distribution characteristic can simply mean that the file/chunk is an update (or newer software version) that the other modes/vehicles require.); 
responsive to determining that the first vehicle possesses the file chunk and that the file chunk includes the distribution characteristic, setting the first vehicle in a low-power state, wherein the vehicle is capable of receiving requests for the file chunk based on an active process for request receipt enabled during the low-power state (paras. [0034], lines 17-24, the state of the ignition system may be one indication of whether the vehicle 24 is stationary (e.g., it will be appreciated that a vehicle still may move even when the ignition system is OFF). When the ignition system is ON, the system 36 may provide an output---e.g., parameters B and H (e.g., indicating system is ON). Similarly, when the system is OFF, system 36 may provide parameter data B and H indicating the system is OFF…; [0037]; [0039], lines 1-5, step 315, vehicle ignition system 36 may transmit parameter data ( e.g., B, H) indicating that the ignition system 36 is about to power OFF or that it has powered OFF---e.g., parameter B may be sent to the BCM 44, and parameter H may be sent to the gateway module 46…; [0040], lines 1-2 step 315, the parameter data B, H behaves as a low voltage enable signal…); and 
responding to a request for the file chunk by delivering the file chunk, unless a power state of the first vehicle is below a predefined threshold (Fig. 3; paras. [0047], lines 1-8, step 325 (FIG. 3), the gateway module 46 provides a trigger signal T2 to processor 72 of ECU 70 based on an assessment that the vehicle appears to be in the stationary state, wherein this assessment meets or exceeds a predetermined threshold confidence level. This assessment is based on receiving and analyzing a set of parameters or indicia (D, E, F, G, H, .. . ), and the assessment is associated with a certain confidence level... [0054], lines 1-8, the gateway module 46 may store the update in memory 64 during steps 305-340 and, as part of step 345, the gateway module 46 may provide the update to the ECU 70… the ECU 70 may refuse to receive (e.g., ignore) any software updates transmitted to it without the ECU 70 first completing steps 335 and 340.).  

Ahmed fails not explicitly teach receiving and responding to request from another vehicle.
Yu, in the same or similar field of endeavor, teaches receiving and responding to request from other/another vehicle (para. [0027], lines 13-16, teaches Once the seed vehicles have received the data file, other vehicles in the fleet can receive data chunks of the data files initially from the seed vehicles and later from other vehicles in the fleet.).
Therefore, considering Ahmed and Yu’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to receiving/responding to request updates in the form of building upon file chunks to construct a message, taught by of Ahmed, to include transmitting software applications and software updates to large numbers of vehicles without using individual cellular data connections can reduce costs and conserve computing resources of the central facility (para. [0001], lines 18-21).

Regarding claim 2, Ahmed-Yu discloses the method of claim 2, wherein the predefined distribution characteristic is identified by a server remote from the vehicle and is received by the vehicle from the server. (Ahmed, para. [0012], lines 4-8, Communications system 10 generally includes: one or more wireless carrier systems 12; a land communications network 14; a vehicle backend system 16 that includes at least one of a remote server 18 or a data service center 20; and a vehicle 24.) (Yu, para. [0027], lines 13-16). 

Regarding claim 3, Ahmed-Yu discloses the method of claim 2, further wherein the responding to requests is enabled responsive to receiving the request by increasing vehicle power, and is disabled following completion of response, and wherein the method includes returning the vehicle to the low-power state that existed prior to increasing vehicle power responsive to completion of the response (Ahmed, para. [0044], lines 1-10, step 320 Tl includes transmitting the trigger signal to the gateway module 46, as well as ECU 70. For example, FIG. 2 Tl illustrates that the signal may actuate or trigger the auxiliary power source 66. Thus, when the processor 52 determines that the vehicle ignition system 36 is powering down, the power source 66 may power ON so that the gateway module 46 may be active when other vehicle electronics are asleep or unpowered…).

Regarding claim  4, Ahmed-Yu discloses the method of claim 2, further comprising: responsive to determining that the vehicle lacks a file chunk to complete a file, periodically waking the vehicle at predefined intervals and broadcasting a request for the lacking file chunk (Ahmed, paras. [0024], lines 18-21, the gateway module 46 may act as a receiving device for OTA or instructional updates from the backend system 16-e.g., these updates may be provided to the gateway module from time-to-time…; [0037]).

Regarding claim 5, Ahmed-Yu discloses the method of claim 2, further comprising advertising the file chunk as available for transfer via broadcast while the vehicle is in the low-power state (Ahmed, paras. [0034], lines 17-24; [0037]; [0039], lines 1-5).

Regarding claim 6, Ahmed-Yu discloses the method of claim 2, wherein the setting the vehicle in the low-power state is further responsive to determining that the vehicle is at a location predefined as suitable for distribution (Ahmed, Fig. 1; para. [0059], updates could be performed at a vehicle service center).

Regarding 7, Ahmed-Yu discloses the method of claim 2, wherein the method further comprises: 
monitoring remaining vehicle power (Ahmed, para. [0044], lines 1-10); and 
terminating the low-power state responsive to vehicle power falling below the threshold (Ahmed, paras. [0039], lines 1-5 and 11-13, the auxiliary power source 66 of the gateway module 46 may be triggered to be operative in lieu of vehicle battery power…).

Claims 8-14 incorporates substantively all the limitations of claims 1-7 in non-transitory computer readable storage medium (Ahmed, claim 19, lines 1-2, non-transitory computer readable medium) form rather than method form and are rejected under the same rationale.

Claims 15 and 19 incorporates substantively all the limitations of claim 1 in system (Ahmed, claim 8, line 1, software update system) forms rather than method form and are rejected under the same rationale.

Claims 16-18 incorporates substantively all the limitations of claims 3-5 in system form rather than method form and are rejected under the same rationale.

Claim 20 incorporates substantively all the limitations of claim 7 in system form rather than method form and is rejected under the same rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457